Citation Nr: 0428150	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  02-04 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
right knee disability, status post arthroscopic surgery, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran served on active duty from August 1985 to August 
1989.

The veteran was granted service connection for a right knee 
disability in a February 1990 rating decision and was awarded 
a 10 percent disability rating.  

In July 2000, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
for his right knee disability.  In a January 2002 rating 
decision, the RO denied an increased disability rating for 
the service-connected right knee disability.  The veteran 
perfected an appeal of as to that decision.

Issue not on appeal

In July 2000, the veteran requested a temporary total rating 
under 38 C.F.R. § 4.30 for a period of convalescence 
following right knee surgery.  In a January 2002 rating 
decision, the RO granted a temporary total rating under 38 
C.F.R. § 4.30 from June 29, 2000 to September 1, 2000.  The 
veteran did not express disagreement with that decision.


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by complaints of pain, weakness, lack of 
endurance, stiffness, swelling, and the residuals of chondral 
shaving.  Objective clinical findings include a diagnosis of 
Grade IV chondromalacia.


CONCLUSION OF LAW

The schedular criteria for a 20 percent rating for the 
veteran's service-connected right knee disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Code 5258 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected right knee disability.  He 
has specifically contended that his knee disability should be 
evaluated under Diagnostic Code 5258 rather than Diagnostic 
Code 5257, which was used by the RO in rating his disability.  
See correspondence from the veteran dated June 16, 2002.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
January 2002 rating decision, by the January 2002 statement 
of the case (SOC), and by the April 2002 SSOC of the 
pertinent law and regulations pertaining to the issue on 
appeal.

More significantly, a letter was sent to the veteran in 
January 2004 which was specifically intended to address the 
requirements of the VCAA.  Crucially, the veteran was 
informed by means of that letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The veteran was also requested to tell the RO about 
any additional information or evidence that he wanted and the 
RO would attempt to obtain it.  

Even though the January 2004 letter requested a response 
within 60 days, it expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].

A review of the record also reveals that the veteran was not 
provided with notice of the VCAA until after the last 
adjudication of the claim by the RO.  The Board notes, 
however, that both the veteran and his representative have 
submitted additional evidence and argument subsequent to the 
VCAA notice, and neither has identified any additional 
evidence which has not been received by VA.  Therefore, there 
is no prejudice to the veteran in proceeding to consider the 
claim on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board also notes that the current adjudication of the 
veteran's claim is being undertaken prior to the expiration 
of the one-year period to submit evidence allowed by the 
January 2004 VCAA notice.  However, this does not render the 
RO's notice invalid or inadequate.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit the VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

Based on this procedural history, the Board finds that the 
veteran was properly notified of his procedural rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records, private medical records, and reports 
of VA examinations, which will be described below.  The 
veteran and his representative have not identified any 
outstanding evidence.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 
38 C.F.R. § 3.103 (2003).  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony.  He indicated in his March 
2002 substantive appeal that he did not want a hearing. 

The Board notes that subsequent to the issuance of the most 
recent supplemental statement of the case (SSOC) by the RO in 
April 2002, the veteran submitted additional evidence in the 
form of a videotape of his June 2000 knee surgery.  VA 
regulations provide that any "pertinent" evidence submitted 
by the veteran without waiver of RO consideration must be 
referred to the RO for review and preparation of a SSOC.  See 
38 C.F.R. § 20.1304.  However, upon review, the Board notes 
that the evidence which was already of record and considered 
by the RO includes a complete written description of the June 
2000 surgery.  The Board considers the videotape of the same 
surgery to be duplicative of evidence previously submitted, 
and it is accordingly not "pertinent" to the issue on 
appeal.  Thus, the provisions of 38 C.F.R. § 20.1304 are 
inapplicable and the case need not be returned to the RO.

In short, for the reasons expressed above, the Board finds 
that the development of the claim has been consistent with 
the provisions of the VCAA.  Accordingly, the Board will 
proceed to a decision on the merits as to the issue on 
appeal.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service medical records reflect that the veteran suffered a 
twisting injury of the right knee in May 1986 and underwent 
surgery to repair the damage sustained.  

In a February 1990 rating decision, service connection was 
granted for a right knee disability and a 10 percent 
disability rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Thereafter, the evidence of record shows no medical treatment 
for the veteran's right knee disability until June 2000.  In 
June 2000, the veteran was examined by Dr. B.B. and 
complained of grinding and popping of the right knee, but 
denied medial or lateral knee pain or any true locking.  
Effusion of the right knee with 3+ subpatellar crepitus was 
noted.  The veteran was tender to palpation over the lateral 
aspect of his patellofemoral joint, however, there was no 
medial or lateral joint line tenderness and collateral and 
cruciate instability was within normal limits.  Rotation of 
the tibia on the femur in the 90 degree flexed position 
failed to produce meniscal crepitation, popping or pain.  
Flexion of the knee was present with a feeling of tightness 
at the limits of motion.  

X-rays accompanying Dr. B.B.'s examination revealed no 
abnormality of the knee joint and no evidence of 
osteochondritis dissecans or roentgenographic loose body.  
Merchant views showed tilting of both patellae with the right 
demonstrating moderate degenerative changes to involve the 
lateral aspect of the patellofemoral joint with mild 
subluxation.

As a result of these findings, Dr. P.T. performed additional 
right knee surgery and arthroscopy with chondral shaving and 
lateral release in June 2000.  In July 2000, the veteran 
sought an increased rating for his service-connected right 
knee disability.  As has been discussed in the Introduction, 
his claim was denied by the RO and this appeal followed.

On VA examination in December 2000, the veteran denied 
weakness, stiffness, swelling, heat, redness, instability, 
giving way, locking, fatigability, and lack of endurance.  
The veteran also reported that the catching and clicking pain 
which he experienced before the June 2000 surgery was no 
longer present and that he did not use a cane, crutch or 
brace.  Sharp pain with leg lifts was noted.

The December 2000 VA examiner also indicated that gait and 
station were normal, and that a heel and toe walk was 
satisfactorily performed.  Mild retropatellar crepitus, 
slight pain and mild swelling of the knee were noted, albeit 
with no tenderness over the lateral or medial aspects of the 
knee.  The examination also revealed gross atrophy of the 
right thigh muscles, but with strength 5/5 bilaterally.  
Range of motion was found to be 0 to 140 degrees.

The only medical evidence of record subsequent to the 
December 2000 VA examination is a February 2002 treatment 
report from Dr. P.T.  Dr. P.T. noted grinding and weakness 
about the knee with severe creptiance along the 
patellofemoral joint.  The veteran was stable to varus and 
valgus stress and exhibited a range of motion to 130 degrees.  
X-rays of the right knee revealed that joint spaces were well 
maintained and no evidence of subluxation around the patella 
was present.  A diagnosis of severe patellofemoral disease or 
injury with loss of articular surface and Grade IV 
chondromalcia of the patella was rendered.

The veteran also submitted a June 2002 statement in which he 
denied reporting to the December 2000 VA examiner that he 
experienced no weakness, lack of endurance, stiffness, 
swelling heat and redness, and instead asserted that he 
suffered from these symptoms.  He also asserted that his 
disability should be rated under Diagnostic Code 5258, 
instead of the Diagnostic Code 5257.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected right knee disability, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).  As noted above, the veteran 
contends that his right knee disability is more appropriately 
evaluated under Diagnostic Code 5258, which will be described 
below.  See correspondence from the veteran dated June 16, 
2002.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

As noted above, the veteran's service-connected right knee 
disability has been rated by the RO as 10 percent disabling 
under Diagnostic Code 5257 [knee, other impairment of].  The 
veteran has suggested that the knee be rated under Diagnostic 
Code 5258 [dislocated semilunar cartilage].

The veteran has been diagnosed with Grade IV chondromalacia 
of the right patella.  He underwent surgery in June 2000 
which included chondral shaving.  Neither chondromalacia nor 
surgical residuals thereof are listed conditions in the VA 
rating schedule.  When an unlisted condition is encountered 
it will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2003).

Chondromalacia is defined as the softening of the cartilage 
in the knee.  See Arnesen v. Brown, 8 Vet. App. 432 (1995) 
citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 326, 1241 
(27th ed. 1988).  Chondral shaving refers to the shaving of 
cartilage.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 320 
(28th ed. 1994) [defining chondral as "pertaining to 
cartilage"].

The RO evaluated the veteran's right knee disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 [knee, other impairment 
of].  Diagnostic Code 5257 is thus catchall code for 
"other" knee impairment, and therefore could conceivably be 
used in rating an unlisted knee condition such as 
chondromalacia or the residuals of chondral shaving.  Upon 
careful review of the record, however, Diagnostic Code 5258 
appears to me more appropriate.

Diagnostic Code 5258 deals with dislocation of the semiulnar 
cartilage with frequent episodes of "locking", pain, and 
effusion into the joint.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2003).  Dr. P.T.'s primary diagnoses were Grade IV 
chondromalacia and status post arthroscopy with chondral 
shaving.  Therefore, the veteran's right knee disability is 
manifested in large part by the softening of the cartilage 
around the right knee and the shaving thereof.  Furthermore, 
the veteran has complained of "locking" and pain in the 
knee and Dr. B.B. has noted the presence of effusion in the 
right knee.  Thus, the symptomatology of the veteran's knee 
disability, involving as it does the cartilage around the 
knee, is closely analogous to the rating criteria established 
in Diagnostic Code 5258.  
For these reasons the Board agrees with the veteran's 
contention concerning Diagnostic Code 5258 and will therefore 
use Diagnostic Code 5258 in rating the veteran's right knee 
disability.

Specific schedular criteria

Diagnostic Code 5258 provides a 20 percent disability rating 
for dislocation of the semiulnar cartilage with frequent 
episodes of "locking", pain and effusion into the joint.  
See 38 C.F.R. § 4.71a (2003).  No other disability rating is 
provided by this Diagnostic Code.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31 (2003).

Schedular rating

As noted immediately above, Diagnostic Code 5258 provides for 
a 20 percent rating only.  The provisions of section 4.31 are 
clearly inapplicable here, since post-surgical residuals are 
manifestly present according to the medical evidence and the 
veteran's own reports.

Thus, having found Diagnostic Code 5258 most appropriate for 
resolution of the issue on appeal, the Board assigns a 20 
percent disability rating.

De Luca considerations 

With respect to DeLuca, supra, the Court has held that where 
a diagnostic code is not predicated on limitation of range of 
motion alone, such as with Diagnostic Code 5258, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). 

Moreover, the Court has held that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  In the instant case, the veteran is receiving the 
maximum evaluation under Diagnostic Code 5258.  Accordingly, 
the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 
are not for consideration.

Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected right knee 
disability results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2003) [extraschedular 
rating criteria].  As noted elsewhere in this decision, his 
sole contention is that his service-connected right knee 
disability warrants a higher rating.  Accordingly, in the 
absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event the 
veteran believes consideration of an extraschedular rating 
for his right knee disability is in order because it presents 
an exceptional or unusual disability picture, he may raise 
this matter with the RO.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a 20 percent disability rating may be assigned 
for the veteran's right knee disability.  The benefit sought 
on appeal is accordingly allowed.




ORDER

A 20 percent disability evaluation for the veteran's service-
connected right knee disability is granted, subject to the 
provisions governing the payment of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



